UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2146



GEZACHEW DESSALEGNE SENEGBE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-588-605)


Submitted: October 1, 2003                 Decided:   February 4, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


C. Benjamin Guile, III, Decatur, Georgia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Emily Anne Radford, Assistant
Director, Michele Y. F. Sarko, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gezachew Dessalegne Senegbe, a native and citizen of

Ethiopia,      petitions   for    review   of      an    order    of    the   Board   of

Immigration      Appeals   (“Board”).         The       order    affirmed,       without

opinion,       the   immigration     judge’s        order        denying      Senegbe’s

applications for asylum and withholding of removal.                        We deny the

petition for review.

               Senegbe challenges the immigration judge’s finding that

he failed to demonstrate a well-founded fear of future persecution.

The decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”                            8

U.S.C.   §     1252(b)(4)(D)     (2000).      We    conclude       that    the   record

supports the immigration judge’s conclusion that Senegbe failed to

establish his eligibility for asylum.                   See 8 C.F.R. § 1208.13(a)

(2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).                       As the

decision in this case is not manifestly contrary to law, we cannot

grant    the    relief   that    Senegbe   seeks.          Accordingly,        we   deny

Senegbe’s petition for review and deny Senegbe’s motion to reopen

and remand.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                      - 2 -